        Case 5:20-cv-03311-HLT-TJJ Document 8 Filed 01/21/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 MONTGOMERY CARL AKERS,

            Plaintiff,

            v.                                              Case No. 5:20-cv-03311-HLT-TJJ

 KIM I. FLANNIGAN, et al.,

            Defendants.


                                             ORDER

       Plaintiff, Montgomery Carl Akers, who is currently incarcerated at Marion-USP, brings

this pro se civil rights case under Biven v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971). On December 23, 2020, the Court entered an Order (Doc. 4) denying

Plaintiff’s motion to proceed in forma pauperis, and finding that Plaintiff is subject to the “three-

strikes” provision under 28 U.S.C. § 1915(g). The Court also examined the Complaint and found

no showing of imminent danger of serious physical injury. The Order directed Plaintiff to submit

the $402.00 filing fee by January 15, 2021. The Court denied Plaintiff’s motion to reconsider.

(Doc. 7.)

       Plaintiff has failed to submit the filing fee by the January 15, 2021 deadline. The Court’s

Order at Doc. 4 provides that if Plaintiff “fails to pay the full fee within the prescribed time, the

Complaint will be dismissed based upon Plaintiff’s failure to satisfy the statutory district court

filing fee required by 28 U.S.C. § 1914.” (Doc. 4, at 2–3.)

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as
        Case 5:20-cv-03311-HLT-TJJ Document 8 Filed 01/21/21 Page 2 of 2




permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to submit the filing fee by the Court’s deadline. As a consequence, the

Court dismisses this action without prejudice pursuant to Rule 41(b) for failure to comply with

court orders.

        THE COURT THEREFORE ORDERS that this action is dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated: January 21, 2021                         /s/ Holly L. Teeter
                                                        HOLLY L. TEETER
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
